DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Paul Bernkopf (Reg. No. 41615) on August 24, 2021.
[Begin Audit]
IN THE CLAIMS:
Claims 1, 6 and 26 have been amended as follows:

1. 	(Currently Amended) A method, comprising:
determining a free space path loss distance at a frequency of a transmitter;
determining a morphology class, comprising one of rural, suburban, and urban,
for a geographic location of the transmitter;
determining a scaling factor P, comprising one of Purban, Psuburban, and Prural,
wherein Purban is a scaling factor for an urban morphology, Psuburban is a scaling factor for a suburban morphology and Prural, is a scaling factor for a rural morphology, and
, wherein 
0 < Purban < Psuburban < Prural < 1
determining a circular analysis region based upon the scaling factor P and
having a radius; and
generating a contour for a power level emitted by the transmitter, where the

has a maximum radial distance that is less than the radius.

6. 	(Currently Amended) A system, comprising:
state machine circuitry, wherein the state machine circuitry is configured:
determine a free space path loss distance at a frequency of a transmitter;
determine a morphology class, comprising one of rural, suburban, and urban, for a geographic location of the transmitter;
determine a scaling factor P, comprising one of Purban, Psuburban, and Prural,
wherein Purban is a scaling factor for an urban morphology, Psuburban is a scaling factor for a suburban morphology and Prural, is a scaling factor for a rural morphology, and
, wherein 
0 < Purban < Psuburban < Prural < 1
determine a circular analysis region based upon the scaling factor P and
having a radius; and
determine a contour, for a power level emitted by the transmitter, having a
maximum radial distance that is less than the radius, where the state machine
circuitry is further configured to use the contour to manage interference generated
by the transmitter.

26. 	(Currently Amended) A computer program product comprising a non-
transitory processor readable medium on which program instructions are embodied,

programmable processor, to cause the at least one programmable processor to:
determine a free space path loss distance at a frequency of a transmitter;
determine a morphology class, comprising one of rural, suburban, and urban, for
a geographic location of the transmitter;

determine a scaling factor P, comprising one of Purban, Psuburban, and Prural,
wherein Purban is a scaling factor for an urban morphology, Psuburban is a scaling factor for a suburban morphology and Prural, is a scaling factor for a rural morphology, and
, 
wherein 0 < Purban < Psuburban < Prural < 1
determine a circular analysis region based upon the scaling factor P and having
a radius; and
generate a contour for a power level emitted by the transmitter, where the
contour is configured to be used to manage interference generated by the transmitter and
has a maximum radial distance that is less than the radius.
[End Audit]


Allowable Subject Matter
Claims 1, 2, 5-8, 11, 26-27 and 30 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
Byun (US 20060003774) teaches the concepts of determining a free space path loss distance at a frequency of a transmitter in  3-dimensional path loss zone using propagation distance. In Byun’s system, the path loss is forecast through the WIM-LOS (Walfisch Ikegami line of sight) model, and such that factors affecting the path loss include wave propagation distances and frequency. Further, a Knife edge-JRC model is used as a combination of the Knife-edge model and the dual slope model, which forecasts the path loss by adding a diffraction loss caused by an obstruction to a path loss caused by wave propagation.  See Par. 32, 34, 33 and 12.  
Another close prior art, Meredith (US 2013/0337844) teaches the features of determining circular analysis regionfor radio frequency analysis. See Par. 38. And Ahn (US 20150223027) discloses the features contours having a maximum radial distance. See Par. 135-158.
However,  the prior art does not disclose or fairly suggest the limitation: " determining a morphology class, comprising one of rural, suburban, and urban, for a geographic location of the  transmitter; determining a scaling factor P, comprising one of Purban, Psuburban, and Prural, wherein Purban is a scaling factor for an urban morphology, Psuburban is a scaling factor for a suburban morphology and Prural, is a scaling factor for a rural morphology, and, wherein 0 < Purban < Psuburban < Prural < 1”,  along with other limitations of the independent claims 1, 6 and 26.
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	/FRED A CASCA/                             Primary Examiner, Art Unit 2644